393 S.W.2d 908 (1965)
Ex parte William E. L. THOMAS.
No. 38199.
Court of Criminal Appeals of Texas.
May 26, 1965.
Rehearing Denied October 13, 1965.
*909 Tom Upchurch, Jr., Amarillo, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
McDONALD, Presiding Judge.
This is an appeal from an order of the 47th District Court of Potter County remanding appellant to the custody of the Sheriff of said County for delivery to an agent for the State of Tennessee.
The executive warrant issued by the Governor of Texas directing the arrest and delivery of appellant to the State of Tennessee was introduced.
Appellant testified that he was not in the State of Tennessee at the time that the offense was alleged to have been committed.
When the proper executive warrant is introduced, it is incumbent upon appellant to show that he is not the person charged in the demanding state. The testimony of the accused standing alone is not sufficient to show that he was not in the demanding state at the time the crime was committed. Ex Parte Ackton, 164 Tex. Crim. 548, 301 S.W.2d 86.
Peggy Green, a witness called in behalf of respondent, testified that she was in Memphis, Tennessee, at the time the offense of forgery was alleged to have been committed and that the appellant gave her a $98.30 check and identified himself as "Ford".
The Governor's warrant is sufficient. No issue was raised as to the identity of the person named in the warrant.
The judgment of the trial court is affirmed.